HENRIOD, Justice:
Appeal from denial of a petition for writ of habeas corpus. Affirmed.
The record in this case indicates that defendant pleaded guilty to a charge of battery upon a police officer; that he was advised fully of his constitutional rights and the possible consequences of his plea. In an unsubstantiated, self-serving contention he blames counsel that represented him for walking him. into the plea that he now seeks to employ to gain freedom. In no way did he sustain his burden of proof and we think and hold that two of our recent cases, among others, are dispositive here.1
CALLISTER, C. J., and ELLETT, CROCKETT and TUCKETT, JJ., concur.

. Brown v. Turner, 21 Utah 2d 96, 440 P.2d 968 (1968), and Schad v. Turner, 27 Utah 2d 345, 496 P.2d 263 (1972).